DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. John Lingl on February 9, 2022.
The application has been amended as follows: 
In the claims:
At claim 6, line 9, replace “a photodiode” with --the photodiode--.

Allowable Subject Matter
Claims 1 and 3-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, allowability is based in part with the prior art of record not teaching or showing an optical mainframe comprising amongst other features a hybrid circulator comprising a polarization-maintaining path from a first port input to a second port output, with the polarization parallel to a fast axis of polarization maintaining fibers connecting 
Regarding dependent claims 3-5, allowability is based on their dependencies from independent claim 1.
Regarding independent claim 6, allowability is based in part with the prior art of record not teaching or showing an optical mainframe comprising, amongst other features, a non-polarization maintaining circulator in optical communication with the polarization controller, the non-polarization maintaining circulator configured to send a transmitted optical beam to a fiber sensor and direct a received optical beam from the fiber sensor to a photodiode, wherein the source of the transmitted optical beam and the received optical beam is the laser source.
Regarding dependent claims 7-9, allowability is based on their dependencies from independent claim 6.
Regarding dependent claim 10, allowability is based in part with the prior art of record not teaching or showing an optical mainframe comprising, amongst other features, a non-polarization maintaining circulator in optical communication with the polarization controller, the non-polarization maintaining circulator configured to send a polarized optical beam from the polarization controller to a fiber sensor, receive a received optical beam from the fiber sensor, and send the received optical beam to a photodiode and not the polarization controller.
Regarding dependent claims 11-13, allowability is based on their dependencies from independent claim 10.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 6,122,415 to Blake discloses a fiber optic voltage sensor, the sensor including a light source 11 which emits light that goes through a coupler and onto polarizer and to a birefringence modulator.   
US 6,307,627 to Vurens discloses an optical measurement system for evaluating the surface of a substrate or the thickness and optical characteristics of a thin film layer overlying the substrate and includes a light source for generating a light beam, a static polarizing element for polarizing the light beam emanating from the light source, and a measurement system for measuring the light reflected from the substrate location.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas X Rodriguez whose telephone number is (571)431-0716. The examiner can normally be reached M-F 8h30-17h00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858